Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 17, 2016

The Court of Appeals hereby passes the following order:

A17D0097. THOMAS MCGRUDER, AS ADMINISTRATOR OF THE
    ESTATE OF MATTIE MCGRUDER et al. v. REVERSE MORTGAGE
    FUNDING, LLC.

      Thomas McGruder, as administrator of the estate of Mattie McGruder, seeks
discretionary review of the trial court’s order appointing a special master in this civil
action. We lack jurisdiction.
      Because this action remains pending below, McGruder was required to use the
interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to appeal the court’s order appointing a special master.
See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435 (383 SE2d 906) (1989).
If a certificate of immediate review is not entered within ten days of entry of the order
at issue, the party seeking review must wait until the final judgment to appeal. See
OCGA § 5-6-34 (b); Wilcher v. Confederate Packaging, Inc., 287 Ga. App. 451, 452
(1) (651 SE2d 790) (2007) (“A certificate of immediate review of a court order must
be signed by the trial judge and filed with the clerk of the trial court within ten days
of the entry of the interlocutory order sought to be appealed.”).
      Because the record contains no indication that McGruder sought and obtained
a timely certificate of immediate review, we lack jurisdiction over this application,
which is hereby DISMISSED. McGruder’s request for a restraining order is
DENIED.
Court of Appeals of the State of Georgia
                                     10/17/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.